U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"

™ DOWN PB. Lyne pre

DEFENDANT ny TYPE OF PROCESS

 

 

 

 

   
     

AT ‘} ADDRESS 5 Street or RFD, Apartment No., City, State and ZIP Co Po

338 DS. Ql Zonesyt | ol 4 ane
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285

DOnN A. | an Number of parties to be
Looe oye sein tw
“eanesuwiile Wario t on U.S.A,

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

BA0O-SOR- SUBS
x Si Lo service on behalf of: S cect ap. 03-5) Uae te Q-

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

Tacknowledge receipt for the total / Total Process | Disirictof —_| District to Signature of Authorized USMS Deputy or Cleck Date
number of process indicated. Origin Serve ‘

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

[hereby certify and return that I [7] have personally served , [[] have legal evidence of service, [] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

FE] Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) Date Timd O am
L] pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges §. | Advance Deposits. | Amount owed to U.S. Marshal* or
(including endeavors) {Amount of Refund*)
REMARKS
Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "hi tions for Service of Process by U.S. Marshal"

Sonn A Laynyy SR, Ab
DEFENDANT = * j u ‘ i SE piles oF mociss
City of Zanesy We tole Tot |
sERVE NAME OF INDIVIDUAL, ot oe AS 7 ai OR DESCRIPTION OF PROPERTY TO SEIZE
AT

ee eRe NS Ne, \ | ol dr |

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW ~ Number of process to be
served with this Form 285

St Onn A . Lagan SR Number of parties to be

LoOB NOos4 ANG, ou Hanot Seen

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE @nelude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Availabie for Service):

Ad0- QOA-SUas

x Si f Attoyhey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE

Oomemanr  |QdO-803-SHd5) 114-090

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

.| CO T CARE NHMBER « ef

 

 

 

 

 

 

 

 

 

 

 

 

Tackhowledge receipt for the total | Total Process | Districtof | District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin s r

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

Thereby certify and return that I [[] have personally served , [7] have legal evidence of service, [] have executed as shown in "Remarks", the process described on the
individnal, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

EI Thereby certify and return that | am unable to locate the individual, company, corporation, etc, named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time: C] am
h O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges | Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S, Marshal* or
(including endeavors) (Amount of Refund") -
REMARKS
Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rey, 11/18
